Citation Nr: 0903952	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  01-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for Crohn's disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the bilateral sacroiliac 
joints.

4.  Entitlement to an effective date earlier than September 
25, 2001, for the award of secondary service connection for 
synovitis of the knees, hands, fingers, and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
October 1999.

In a November 2005 decision, the Board denied the veteran's 
claims for increased ratings for service-connected Crohn's 
disease, cervical spine, and bilateral sacroiliac joints.  
The Board granted an effective date of September 25, 2001 for 
synovitis of the knees, hands, fingers, and back.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2008, 
the Court issued a Memorandum Decision reversing the Board's 
decision regarding synovitis, vacating the remainder of the 
November 2005 decision, and remanding the case to the Board 
for compliance with its Memorandum Decision.  

The issues of entitlement to higher initial evaluations for 
Crohn's disease, degenerative joint disease of the cervical 
spine, and degenerative changes of the bilateral sacroiliac 
joints are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran separated from service on October 1, 1999; his 
claim for service connection for synovitis of the knees, 
hands, fingers, and back was received on October 29, 1999; 
arthritis secondary to Crohn's disease was reported since 
January 1997.


CONCLUSION OF LAW

The criteria for an effective date of October 2, 1999, for 
the award of secondary service connection for synovitis of 
the knees, hands, fingers, and back have been met.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date - Synovitis 

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.  The effective date for an award of disability 
compensation based on an original claim for direct service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).


In its Memorandum Decision, the Court reversed the Board's 
finding that the veteran filed a claim for secondary service 
connection for synovitis on September 25, 2001.  The Court 
determined that the theory of entitlement was reasonably 
raised in the veteran's Notice of Disagreement which, as a 
matter of law, relates back to his original October 1999 
claim.  See Robinson v. Peake, 21 Vet. App. 545, 551 (2008).

The Court remanded this issue so that the Board may make a 
factual determination as to when entitlement arose.  As the 
Board acknowledged in its November 2005 decision, a March 
2002 VA treatment record included a problem list of Crohn's 
disease and secondary findings of arthritis since 1997.  
Therefore, the October 1999 claim date provides the later 
date.  Thus, the effective date is October 2, 1999, which is 
the day after the veteran separated from service, since the 
claim was received within one year of that date.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the issue of an earlier effective date for 
synovitis of the knees, hands, fingers, and back.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

As to the remaining issues, the Board is ordering that the RO 
issue corrective notice and assist the veteran by conducting 
new VA examinations as discussed in the REMAND portion of the 
decision below.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of October 2, 1999 for the 
award of secondary service connection for synovitis of the 
knees, hands, fingers, and back, as secondary to service-
connected Crohn's disease is granted, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

Following the Court's decision in March 2008, the veteran 
submitted a statement in October 2008.  The veteran has 
requested that the agency of original jurisdiction (AOJ) 
review this newly submitted evidence.

Furthermore, VA should schedule new examinations in order to 
rate the veteran's disabilities on the basis of current 
findings.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA 
should have scheduled another examination where the appellant 
complained of increased hearing loss two years after his last 
audiology examination).  To comply with the Court's 
Memorandum Decision, the VA examinations should be conducted 
when the veteran has an attack associated with Crohn's 
disease.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994) (recognizing the need for a medical examination during 
the active stage of a condition). 

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (concerning the appropriate disability rating and the 
effective date of the award) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (concerning the specific notice to be 
given in claims for increase).

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the specific notice 
required by Dingess and Vazquez-Flores, 
supra.


2.  Schedule the veteran for VA 
examinations to determine the nature and 
severity of his Crohn's disease and 
degenerative joint diseases.  The 
examinations should be scheduled when the 
veteran is suffering an attack associated 
with Crohn's disease.  The claims folder 
must be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

3.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


